I concur with the majority opinion because plaintiff failed to assign as error the termination of her temporary total disability benefits at the time she reached maximum medical improvement.
Plaintiff was receiving temporary total disability pursuant to a Form 21 agreement which creates a presumption that disability continues until defendant shows that plaintiff is capable of earning the same wages earned before her injury, Stone v. G  GBuilders, 121 N.C. App. 671, 468 S.E.2d 510 (1996).
Based on the evidence plaintiff had not returned to work as of the date of hearing on April 21, 1993.  A release to return to work without restrictions does not establish wage earning capacity and defendant has not met its burden of showing that plaintiff had wage earning capacity after her release to return to work.  I believe plaintiff would be entitled to continuing temporary total disability until she returns to work earning the same or greater wages or defendant otherwise proves plaintiff's wage earning capacity.  Plaintiff, however, did not assign as error the lesser award by the deputy commissioner.
Consequently, I CONCUR with the Opinion and Award of the Full Commission herein.
                                  S/ ____________________ BERNADINE S. BALLANCE COMMISSIONER